Per Curiam.
It is reasonably clear, under the pleadings, that there will be issues of fact to be tried where some or all of defendant’s proposed witnesses will properly and necessarily be sworn. On the other hand, plaintiff’s entire proof will be made by depositions. Plaintiff is merely the assignee for collection of a foreign claim. Under these circumstances, neither the convenience of witnesses nor the ends of justice will be subserved by permitting the venue to remain in a county far remote from that in which the law would have placed it had plaintiff’s assignor itself brought the action. (Civ. Prac. Act, §§ 182, 183, 184; Belden v. Schapiro, 138 App. Div. 669; Broderick v. deMesa, 178 id. 669.)
The order should be reversed, with ten dollars costs and disbursements and the motion granted, with ten dollars costs.
All concur. Present — Clark, Sears, Crouch, Taylor and Edgcoeb, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event.